Citation Nr: 0926146	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-31 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lung cancer resection 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for lung cancer resection as a result of asbestos 
exposure.

In October 2006, the Veteran testified before a Decision 
Review Officer (DRO).  A copy of the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that lung 
cancer resection is causally related to service.  

2.  The Veteran is not shown to have a diagnosis of asbestos-
related disease or disorder, nor does the clinical evidence 
attribute any claimed disability to asbestos exposure in 
service.


CONCLUSION OF LAW

Lung cancer resection was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Here, the Veteran was sent a notice letter in August 2005, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an 
additional letter was sent in April 2006 that explained how 
VA determines disability ratings and effective dates, and the 
claim was subsequently readjudicated in August 2006and 
February 2007, curing any timing deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded formal VA examination in September 
2005.  The VA examiner reviewed the Veteran's claims file and 
rendered a medical opinion.  The Board finds that the opinion 
is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service private treatment 
records, and a statement from the Veteran's representative.  
The Board has carefully reviewed the statement and concludes 
that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Veteran is claiming entitlement to service connection for 
lung cancer resection as a result of asbestos exposure.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the Veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbsestos-
related disease can develop from brief exposure to asbestos.  
Id.

M21-1, Part VI, para 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and procedure pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10 to 45 years or 
more between first exposure and development of disease.  Also 
of significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency and exposure 
information.  M21-1, part VI, para. 7.21(d)(1).

In the present case, a review of the Notice of Separation 
from the U.S. Naval Service and service personnel records 
discloses that the Veteran served on board numerous ships, 
including the U.S.N.T.C. Great Lakes, U.S.N.A.G.C. Brooklyn, 
U.S.N.A.B.P.D. San Bruno, S.S. Arickaree, U.S. Brookfield, 
and U.S. Rhode Island.  The Veteran also testified at the 
October 2006 DRO hearing that he may have served aboard the 
S.S. Aruba and S.S. Abalin; however, he was not sure the 
names were correct.  During his testimony, the Veteran also 
indicated that he was on board approximately 4 or 5 different 
standard gas company ships, and merchants from December 1942 
to January 1945.  Statements from the Veteran and his 
testimony at the hearing indicate that he served as a gunner, 
but there is no official service department documentation to 
support or contradict his claim of asbestos exposure during 
service.  

Even assuming that the Veteran was exposed to asbestos in 
service, the Board notes that mere exposure to a potentially 
harmful agent, alone, is insufficient to establish 
entitlement to VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the exposure to asbestos 
in service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records do not show 
complaints or treatment for any respiratory disorder, to 
include lung cancer.  Clinical evaluation of the Veteran's 
lungs and chest were normal during the November 1945 
separation examination.  Post-service treatment records 
beginning in January 2000 indicate scarring on the Veteran's 
left lung.  These records indicate that the Veteran was 
diagnosed with lung cancer and underwent a left lung 
resection later in 2000.  Subsequent private treatment 
records, dated from May 2005 to June 2005, make no mention of 
a current disability of lung cancer.       

Again, the first post-service indication of lung cancer 
resection is shown in 2000, approximately 55 years after 
discharge.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the present case, the Veteran indicated in his November 
2004 statement and testimony at the October 2006 DRO hearing 
that his lung cancer resection is due to asbestos exposure 
while aboard merchant ships as a gunner and to smoking during 
his active service.  In this vein, it is acknowledged that 
the Veteran is competent to give evidence about his 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, in the present case, there is no explicit 
contention of continuing symptoms dating back to active 
service.  In any event, even if his statements can be 
construed as alleging continuity of symptoms, the absence of 
documented complaints or treatment for decades following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
Moreover, it is observed that, despite any claimed or implied 
continuity of symptomatology, the Veteran did not file an 
application for service connection until 2004, which tends to 
suggest that the disability had not been longstanding for 
decades prior.  For these reasons, continuity of 
symptomatology has not here been established, either through 
the competent evidence or through the Veteran's statements 
and testimony. 

Furthermore, no competent medical evidence causally relates 
the Veteran's lung cancer resection to active service.  While 
the Veteran's private physician, Dr. W. D. opined in an April 
2006 statement that "asbestos exposure was likely a 
contributing factor to the [Veteran] developing lung 
cancer," and Dr. G.P. opined in a November 2006 statement 
that asbestos exposure could very easily have increased the 
risk for lung cancer," it appears that the Veteran's 
clinical history was obtained from the Veteran, rather than 
based on a review of the claims file.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  Furthermore, the statements from Dr. W.D. and 
Dr. G.P. do not provide any supporting clinical reasons or 
bases for their opinions, and fail to address the lengthy gap 
in time between the Veteran's separation from service and the 
onset of reported symptoms.  

In contrast to the above, a VA examiner in September 2005 
examiner 
concluded that "it is less likely as not that the Veteran's 
lung cancer is caused by or a result of asbestos exposure."  
The examiner provided a rationale for his findings, noting 
that the Veteran's lung cancer was treated in 2000 by 
resection with no known recurrence and that the pathology of 
the cancer is not delineated as to the type of tissue from 
which it originated.  Furthermore, there was no history of 
asbestosis or findings on chest x-ray or Computerized Axial 
Tomography (CAT) scan of the chest that supports this 
diagnosis.

In reaching his conclusions, the VA examiner considered the 
Veteran's report that he had been a gunner in the Navy and 
that the ships he was aboard had asbestos in their 
insulation.  The Veteran also admitted to his history of 
asthma, tobacco abuse, chronic obstructive pulmonary disease, 
lung cancer in 2000 treated by a lower left lobectomy, and 
multiple pulmonary embolisms.  

Overall, because the VA examiner reviewed the record, 
performed an objective evaluation of the Veteran and provided 
a clear rationale, the September 2005 VA opinion is afforded 
more probative weight than the opinions offered by the 
private physicians in this case.  Moreover, it is noted that, 
as long as an adequate reason is provided for doing so, the 
Board does not err by favoring one competent medical opinion 
over another. See Owens v. Brown, 7 Vet. App. 429, 433 
(1995). The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 
(1993).

The Board is aware of the Veteran's contentions that his lung 
cancer resection is etiologically related to service.  
However, the question of etiology involves complex medical 
issues which the Veteran, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).



In sum, there is no basis for a grant of service connection 
for lung cancer resection as a result of asbestos exposure.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for lung cancer resection 
as a result of asbestos exposure is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


